Citation Nr: 0005080	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia, left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to an increased (compensable) disability 
rating for his service-connected left knee disorder.  
Subsequently, in a February 1997 Statement of the Case, the 
RO granted the veteran's claim for an increased disability 
rating for his left knee disorder, assigning a 10 percent 
disability rating, effective September 9, 1996, the date of 
his claim for an increased rating.

The Board notes that the veteran submitted a timely Notice of 
Disagreement to the RO's assignment of the September 1996 
effective date.  A Supplemental Statement of the Case 
regarding the issue of an earlier effective date for the 
grant of a 10 percent disability evaluation was issued in May 
1997.  The claims file indicates no perfection of that appeal 
with a Substantive Appeal.  Therefore, that issue is not 
before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.202  (1999).

This case was originally before the Board in March 1999, at 
which time it remanded the case back to the RO for due 
process considerations.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased disability rating for chondromalacia of the left 
knee is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)  (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the 
veteran's claim is well grounded because he is service-
connected for a left knee disorder and has asserted that his 
disability is worse than currently rated; medical evidence 
has been obtained that the veteran believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that this duty has 
not yet been fulfilled.

The duty to assist includes a duty to obtain all pertinent 
medical records which have been called to its attention by 
the veteran and by the evidence of record.  Culver v. 
Derwinski, 3 Vet. App. 292 (1992).  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & 
Supp. 1998).  In this case, the veteran's accredited 
representative has argued that X-rays were apparently taken 
during the veteran's July 1997 VA examination, but that no 
copies of the X-ray reports are of record.  It argues that 
this case should be remanded in order to obtain such records.  
In order to assure complete development of this case, the 
Board grants this request for a remand.  The RO must obtain 
copies of any X-rays taken as part of the July 1997 VA 
examination and make them part of the record.

The Board also finds that, as part of this remand, an updated 
VA examination is warranted.  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999); see also 38 C.F.R. § 4.1 (1999) (In order to apply 
the Schedule for Rating Disabilities, "accurate and fully 
descriptive medical examinations are required.").

Here, the Board finds that no complete VA examination of the 
veteran's left knee has been conducted since 1988.  The July 
1997 VA examination report provided results of examination of 
the left knee, but the report was scheduled as part of a 
different claim, one involving the right knee.  In any event, 
that report does not provide any results of measurement 
regarding range of motion of the left knee.  It also does not 
provide results of evaluation of functional impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202  (1995) (38 C.F.R. §§ 4.40, 
4.45, are not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes).  The report also indicates that the 
veteran's left knee disorder involves degenerative changes.  
The veteran is currently service-connected for 
chondromalacia.  It is not clear whether there is a clinical 
relationship between his chondromalacia and degenerative 
changes.  A medical opinion is needed in order to assess 
whether or not there is such a relationship.  This is 
especially true in this case because the veteran's accredited 
representative has argued for entitlement to a separate 
disability rating for arthritis of the left knee.  See 
VAOGCPREC 23-97  (July 1, 1997).

In light of the above, another remand is necessary.  
38 C.F.R. § 19.9  (1999) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.)

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
knee disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
is specifically requested to obtain 
copies of the X-ray reports from the July 
1997 VA examination.  All records 
obtained should be added to the claims 
folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to assess the current nature and severity 
of his left knee disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
veteran must be given adequate notice of 
the requested examination, which includes 
advising him of the consequences of 
failure to report for it.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

All ranges of motion of the left knee 
should be evaluated and documented.  
Numerical values should be assigned to 
flexion, extension, and all other range 
of motion tests.  Whether or not, and to 
what degree, any limitation is due to 
pain should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, fatigability, 
incoordination, or other limitation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner is also specifically 
requested to render an opinion as to 
whether or not any degenerative changes 
in the left knee are related to the 
veteran's chondromalacia.  Symptoms 
caused by the degenerative changes should 
be distinguished from those caused by the 
chondromalacia.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected chondromalacia, left knee, 
based on all the evidence in the claims 
file.  The RO's decision must discuss the 
additional evidence developed, as well as 
the applicability (or not) of a separate 
disability rating for arthritis.  See 
VAOGCPREC 23-97  (July 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a 
"distinct and separate" disability; 
that is, "when none of the 
symptomatology ... is duplicative ... or 
overlapping.").  

5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



